Citation Nr: 0213014	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-17813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955, and from March 1962 to September 1983.  This case comes 
to the Board of Veterans' Appeals (Board) from a January 1999 
RO decision which denied service connection for tinnitus.  
The veteran had a Board hearing in October 2001; 
unfortunately the tape of that proceeding was blank; the 
veteran chose not to have another hearing; and additional 
written argument was submitted by his representative in 
September 2002.


FINDING OF FACT

The veteran's current tinnitus began during his active duty.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims service connection for tinnitus, which is 
a sensation of ringing or other sounds in the ears.  He 
asserts that the problem began during his active duty due to 
acoustic trauma from his combat duties.

Given the favorable result reached by the Board, there has 
been adequate compliance with the notice and duty to assist 
provisions of the law as to this claim.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

These combat provisions do not create a statutory presumption 
that a combat veteran's claimed disability is service-
connected, but it is an evidentiary mechanism which lightens 
the burden of a veteran who seeks service connection based on 
disability alleged to be related to combat.  If a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

The veteran served on active duty in the Army from April 1953 
to April 1955, and from March 1962 to September 1983.  He 
served in Vietnam and had combat duties as an infantryman, 
which obviously exposed him to loud noise/acoustic trauma.  
Service medical records do not specifically mention tinnitus, 
although several periodic examinations from 1980 to 1983, 
including the 1983 service retirement examination, note 
complaints and findings of high frequency hearing loss.  It 
is known that tinnitus often accompanies such hearing loss.  
See 2 Cecil Textbook of Medicine, § 464, at 2119-2120 (18th 
ed. 1988).  [The Board notes that a claim for service 
connection for hearing loss was previously denied by the RO, 
and such claim is not currently on appeal.  If the veteran 
wishes to reopen such claim, he should contact the RO.  It is 
unknown whether he currently has a hearing loss disability 
within the standards of 38 C.F.R. § 3.385, which is one 
requirement for service connection for hearing loss.  The 
fact remains, however, that service medical records show some 
diminished hearing and assessments of high frequency hearing 
loss, and it is known that tinnitus may accompany such 
condition.]

At a post-service physical examination in July 1986, the 
veteran complained of some ringing in his ears and noted he 
was aware that he had some minor hearing loss.  An April 1999 
VA medical record notes complaints of ringing in the ears.  A 
May 2000 VA medical record notes a history of tinnitus since 
1980 and of diminished hearing especially in noisy places.  
In various statements and hearing testimony, the veteran has 
given a credible account of tinnitus beginning in service, 
from combat noise of gunfire, helicopters, etc., and the 
continuance of the problem to the present time.

The evidence permits a reasonable tracing of current tinnitus 
back to onset during service, particularly when consideration 
is given to the combat provisions of 38 U.S.C.A. § 1154 and 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b).  Thus 
the Board finds that tinnitus began during the veteran's 
active duty.  Tinnitus was incurred in service, and service 
connection is warranted.


ORDER

Service connection for tinnitus is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

